Case 19-19359-RAM Doci8 Filed 08/23/19 Page 1 of 18

RCL R CRC Culm ecw oe

Debtor 1: Elsa B Russo

 

Debtor 2

(Spouse, if tiling

 

United States Bankruptcy Court for the Southern District of Florida
(State)

 

Case number 19-19359

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement 12/15

Anyone who Is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.

 

ee Explain the Repayment Terms of the Reaffirmation Agreement

 

1 Who is the creditor? Twenty-One-Eighty-Five, LLC.
Name of the creditor

‘2 How much is the debt?

On the date that the bankruptcy case is filed $ 16,034.64
To be paid under the reaffirmation agreement $ 16,034.64
$ 429.95 per month for 39 _ months (if fixed interest rate)
3 What is the Annual
a hi ase 9

Percentage Rate (APR) Before the bankruptcy case was filed 5.64%
of interest? (See
Bankruptcy Code Under the reaffirmation agreement 5.64% Fixed rate

  

§ 524(k)(3)(E).) | _|Adjustable rate

 

 

 

 

'4 Does collateral secure
the debt? ~
Yes. Describe the collateral. 15 CHEVROLET TRAX LT KL7CJLSB2FB145769
Current market value $ 10,000.00
5 Does the creditor assert
that the debt is [¥] No
nondischargeable? C] Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.
6 Using information from Income and expen rted on Schedules I and J i! eand tated on th ffirmati
Schedule I: Your Income expenses reported on ei Ss lal income and expenses stated on the reaffirmation agreement
(Official Form 1061) and , ri
Schedule J: Your 6a. Combined monthly income from $ 6 (Be. Monthly income from all sources 8 lo FS o
Expenses (Official Form line 12 of Schedule | after payroll deductions =
106J), fill in the amounts. “fl dt } é &
6b. Monthly expenses from line 22c of _ $ d } ( f. Monthly expenses $ l l 0 t. Y}
Schedule J
6c. Monthly payments on all $ oD 6g. Monthly payments on all $ oD
reaffirmed debts not listed on - reaffirmed debts not included in —_—
Schedule J monthly expenses
“Lilug Til. ye)
6d. Scheduled net monthly income $ ‘bh. Present net monthly income $ il 44
Subtract lines 6b and 6c from 6a Subtract lines 6f and 6g from 6e
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

Please note: This loan has been sold to Twenty-One Eighty-Five, L.L.C. a wholly owned subsidiary of State Farm Mutual Automobile Insurance Company. State Farm Bank continues to
service the loan

Official Form 427 Cover Sheet for Reaffirmation Agreement page 1
Case 19-19359-RAM Doci8 Filed 08/23/19 Page 2 of 18

Debtor Elsa 8 Russo

 

Case number (ifknown| 19:19359

 

First Name Middle Name

 

 

 

 

 

 

 

 

     
   
   
 
 
  

       

 

   

iast Name ST
? Are the income amounts et No
on lines 6a and 6e Al Yes. Explain why they are different and complete line 10,
different?
8 Are the expense % No
amounts on lines 6b Yes. Explain why they are different and complete line 10.
and 6f different?
9 Is the net monthly 6
on ining Gh less Pol A presumption of hardship arises (unless the creditor iS a credit union
a Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
TH Camplete line 10. - - .
‘3 (© 2 Priory, OHdlimn tor TNog iS iNeloder
in Schedvle. % and ples 2 pet only bal
oy Z, ¥

 

 

Ton ad H 2, nF CX PENSE

10 Debtor's certification
about lines 7-9

 

 

lf any answer on lines 7-9 is at wns
Yes, the debtor must sign bE! Ye,
here. Lhe Dl > ~Q
E HET zh x .
if ail the answers on tines 7-9 Signature a 1 Signature of Debtor 2 (Spouse Only in a Joint Case)
are No, go to line 11,

 

 

11 Did an attorney represent

the debtor in negotiating res. Has the attorney executed a declaration or an affidavit to su
the reaffirmation

agreement? O a
Yes

pport the reaffirmation agreement?

 

 

 

 

 

 

 

 

 

Sign Here
Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
must sign here. Parties identified on this Cover Sheet for Reaffirmation Agreement.
in nad Date 23/1
Signature ww MM / DDYYY
Sahn Loc
Printed Name “el
Check one:
CJ Debtor or Debtor's Attorney
Creditor or Creditor's Attorney
ep eee __]
Official Form 427 Cover Sheet for Reaffirmation Agreement page 2
Case 19-19359-RAM Doci8_ Filed 08/23/19 Page 3 of 18

B2400A/B ALT (Form 240A/B ALT) (12/15) Ss

 

7 Presumption of Undue Hardship

No Presumption of Undue Hardship
(Check box as directed in Part D: Debtor’s Statement
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT

Southern District of Florida

In re: Elsa B Russo ; Case No. 19-19359
Debtor Chapter 7

REAFFIRMATION AGREEMENT

Indicate all documents included in this filing by checking each applicable box. /
s 8 OF & PE

(| Part A: Disclosures, Instructions, and (J Part D: Debtor’s Statement in
Notice to Debtor (pages | - 5) Support of Reaffirmation Agreement

[| Part B: Reaffirmation Agreement _] Part E: Motion for Court Approval
g Pp

[J Part C: Certification by Debtor’s Attorney

[ Note : Complete Part E only if debtor was not represented by an attorney during

the course of negotiating this agreement. Note also : Ifyou complete Part E, you must

prepare and file Form 240C ALT - Order on Reaffirmation Agreement. ]

Name of Creditor: Twenty-One-Eighty-Five, LLC.

LJ [Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1. DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED
The amount of debt you have agreed to reaffirm: $ 16,034.64
The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have

accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date of this disclosure. Consult your credit agreement.
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 4 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15)
ANNUAL PERCENTAGE RATE

[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. If the debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rate shown in (i) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
the debtor in the most recent periodic statement prior to entering into the
reaffirmation agreement described in Part B below or, if no such periodic
statement was given to the debtor during the prior six months, the annual
percentage rate as it would have been so disclosed at the time of the disclosure
statement: %.

— And/Or —

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: %. If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are:

 

 

$ @ “oy;
$ @ “0;
$ @ %,

 

b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the debtor
prior to entering into the reaffirmation agreement with respect to the debt or, if no
such disclosure statement was given to the debtor, the annual percentage rate as it
would have been so disclosed: 5.64%

— And/Or —

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: %. If different
simple interest rates apply to different balances included in the amount
reaffirmed,

 
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 5 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15) 3

the amount of each balance and the rate applicable to it are:

 

 

$ @ %;
$ @ %;
$ @ %.

 

c. If the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from
time to time, so that the annual percentage rate disclosed here may be higher or
lower.

d. If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

 

Item or Type of Item Original Purchase Price or Original Amount of Loan
15 CHEVROLET TRAX LT $29,742.13
KL7CJLSB2FB145769

Optional--- At the election of the creditor, a repayment schedule using one Or a combination of
the following may be provided:

Repayment Schedule:

 

Your first payment in the amount of is due on , but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

—Or—
Your payment schedule will be 39 (number) payments in the amount of $ 429.35
each, payable (monthly, annually, weekly, etc.) on the 29 (day) of each month

( week, month, etc.), unless altered later by mutual agreement in writing.
ath

A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 6 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15)

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2, Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. If a
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6. If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. If the creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.

 
Case 19-19359-RAM Doci8 Filed 08/23/19 Page 7 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15) 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

 

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A “‘lien’’ is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the security
property if you do not pay the debt or default on it. If the lien is on an item of personal property
that is exempt under your State’s law or that the trustee has abandoned, you may be able to
redeem the item rather than reaffirm the debt. To redeem, you make a single payment to the
creditor equal to the current value of the security property, as agreed by the parties or determined
by the court.

NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
the word “may’’ to give the creditor specific permission. The word ‘‘may”’ is
used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about your reaffirming a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will explain the effect

of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.
Case 19-19359-RAM Doci8_ Filed 08/23/19 Page 8 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15)

PART B: REAFFIRMATION AGREEMENT.

I (we) agree to reaffirm the debts arising under the credit agreement described below.

1. Brief description of credit agreement:
Promissory Note and Security Agreement
Note date: 7/30/2015

Original amount: $29,742.13

Collateral: 15 CHEVROLET TRAX LT KL7CJLSB2FB145769
2. Description of any changes to the credit agreement made as part of this reaffirmation

agreement:

SIGNATURE(S):
Borrower:

Elsa B Russo

 

(Print Name)

AMEN fe
~ (Signature) -

Date: q [ 14 MY

Co-borrower, if also reaffirming these debts:

 

(Print Name)

 

(Signature)

Date:

Accepted by creditor:

Twenty-One-Eighty-Five, LLC.

 

(Printed Name of Creditor)

P.O. Box 2328 Bloomington, IL 61702

 

(Address of Creditor)

(Signature)

Jason Coppenbarger - Bankruptcy Specialist

 

(Printed Name and Title of Individual
Signing for Creditor)

Date of creditor acceptance:

7/22/2019

 
Case 19-19359-RAM Doci8_ Filed 08/23/19 Page 9 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15) 7

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating

this agreement. ]

I hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

A Check box, if applicable and the creditor is not a Credit Union.] A presumption of

undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

Printed Name of Debtor’s Attorney: d ii ward Cor ‘ON — Ameriec Mrorez, ¢ of ole

Signature of Debtor’s Attorney:

Date: 20/ g

 

 

 
    

Case 19-19359-RAM Doci18 Filed 08/23/19 Page 10 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15) 8
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections 1 and 2, OR, if the creditor is a Credit Union and
the debtor is represented by an attorney, read section 3, Sign the appropriate
signature line(s) and date your signature. If you complete sections 1 and 2

and your income less monthly expenses does not leave enough to make the
payments under this reaffirmation agreement, check the box at the top of page

! indicating “Presumption of Undue Hardship.” Otherwise, check the box at
the top of page | indicating “No Presumption of Undue Hardship” ]

1. I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed cb because my
monthly income (take home pay plus any other income received) is $ vd 0}. and my actual
current monthly expenses includin ‘Sie payments on oe -bankruptcy debt and other

reaffirmation agreements total $_ “(109-4 Fleaving $ — |'4.4 6to make the required payments
on this reaffirmed debt.

[ understand that if my income less my monthly expenses does not leave enough to
make the payments, this reaffirmation agreement is presumed to be an undue hardship on me
and must be reviewed by the court. maine this prcsmeaption may be overcome if

 

2. I received a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and signed reaffirpfation agreement.
a p= a, q.
Signed: alte ws / — >
(Debtor)

, i...

 

   

oigt Debtor, if any)
Date: ;

 

—_ Or —
/ [1 ile 2 oreuti or is a Credit Union and the debtor is represented by an attorney]

3. I believe this reaffirmation agreement is in my financial interest. I can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement.

Signed:
(Debtor)

 

 

(Joint Debtor, if any)
Date:
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 11 of 18

Form 2400A/B ALT (Form 2400A/B ALT) (12/15)

PART E: MOTION FOR COURT APPROVAL
[To be completed and filed only if the debtor is not represented by an attorney during the
course of negotiating this agreement. |

MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT

 

I (we), the debtor(s), affirm the following to be true and correct:

I am not represented by an attorney in connection with this reaffirmation agreement.

I believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement in Support of this reaffirmation agreement, an

because (provide any additional relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under
the following provisions (check all applicable boxes):

_] 11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

LJ 11 U.S.C. § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income)

Signed:

 

(Debtor)

 

(Joint Debtor, if any)

Date:

 
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 12 of 18

B2400C ALT (Form 240C ALT) (04/10)
United States Bankruptcy Court

Southern District of Florida

In re: Elsa B Russo Case No. 19-19359
Debtor Chapter 7

 

ORDER ON REAFFIRMATION AGREEMENT

 

The debtor(s) Elsa B Russo has (have) filed a motion for approval of
(Name(s) of debtor(s))
the reaffirmation agreement dated 7/22/2019 made between the debtor(s) and

 

(Date of agreement)
Twenty-One-Eighty-Five, LLC. .The court held the hearing required by 11 U.S.C. § 524(d)
(Name of creditor)
on notice to the debtor(s) and the creditor on

 

(Date)
C)

COURT ORDER: The court grants the debtor’s motion under 11 U.S.C. § 524(c)(6)(A)
and approves the reaffirmation agreement described above as not
imposing an undue hardship on the debtor(s) or a dependent of the

7 debtor(s) and as being in the best interest of the debtor(s).

The court grants the debtor’s motion under 11 U.S.C. § 524(k)(8)
q and approves the reaffirmation agreement described above.

The court does not disapprove the reaffirmation agreement under
Oo 11 U.S.C. § 524(m).

The court disapproves the reaffirmation agreement under
cy «LLULS.C. § 524(m).

The court does not approve the reaffirmation agreement.

BY THE COURT

Date:

 

 

United States Bankruptcy Judge
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 13 of 18

S&® State FarmBank: REFERENCE #: 769972745336990
PROMISSORY NOTE AND SECURITY AGREEMENT

 

 

 

 

 

 

 

 

Borrower: Elsa Russo

Address: 3383 Sw 24th Ter
State Farm Bank, F.S.B. Miami FL 33145-3139
Bloomington, IL Co-Borrower:
1-877-734-2265 Co-Borrower:

Co-Borrower:
Date: 07/30/2015 Co-Borrower:

Co-Borrower:

 

 

 

Promise to Pay: The undersigned ("Borrower', "you" or “your"), jointly and severally, promise(s) to pay to the order of State Farm
Bank, F.S.B. ("Lender") at P.O. Box 5961, Madison, Wisconsin 53705-0961, the Amount Financed shown below with interest (Finance
Charge) on the unpaid balance of the Amount Financed at the Annual Percentage Rate ("APR") shown below and accruing daily until
the Amount Financed is paid in full. Interest shall be computed on the basis of a year consisting of 365/366 days and charged for the
actual number of days elapsed. Borrower shall make payments according to the payment schedule shown below. The due date of the
final payment is the final maturity of this Promissory Note and Security Agreement ("Note"), and any remaining unpaid amounts shall be
due and owing on that date. The Total of Payments and Finance Charge shown below are estimates based on Borrower making the
proper payment on each scheduled due date. Payments made after any due date will increase the total amount of Finance Charge and
Total of Payments.

TRUTH IN LENDING DISCLOSURES

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGE Amount Financed Total of Payments
PERCENTAGE RATE The dollar amount the credit will | The amount of credit provided to | The amount you will have paid after you
The cost of your credit cost you. you or on your behalf. have made all payments as scheduled.
as a yearly rate.
5.640 % $ 6,323.27 $ 29,742.13 $ 36,065.40
Your payment schedule will be:
Number of Payments: Amount of Payments: When Payments are due:
84 $429.35 Monthly Beginning 08/29/2015

 

 

 

[_] [Variable Rate - Reduced Rate or Discount Program Enrollees] (check if applicable)

The annual percentage rate may increase during the term of this transaction if: You stop participating in any reduced rate or discount
program or you otherwise fail to qualify for any reduced rate or discount program. If increased, the APR will increase by the
percentage the reduced rate or discount program had reduced it.
Any increase will take the form of higher payment amounts.

Example based on a typical transaction:

If your loan were for $17,000 at 6.45% APR for 60 months and the rate increased to 6.70% APR in one month, your regular
payments would increase by $2.03.

Property insurance is required. You may obtain property insurance from anyone acceptable to the Lender.

Credit Insurance: Credit disability insurance is not required to obtain credit, and will not be provided unless you sign the Credit
Insurance Disclosure Statement and agree to pay the additional cost for the term of this Note.

 

 

Security: You are giving a security interest in the motor vehicle, trailer, watercraft or off-road vehicle, and any proceeds thereof being
purchased or refinanced with the loan proceeds, or used as collateral for this loan.

Collateral/Vehicle Year Make Model Serial No. or VIN

 

 

SUV 2015 CHEVROLET TRAX LT KL7CJLSB2FB145769

 

 

 

 

 

 

 

Filing Fee: You agree to pay any lien filing fees.

Late Charge: If any payment is late more than 10 days you will be charged 5% of the unpaid payment or $10.00, whichever is
greater.

Prepayment: If you pay this Note off in full within 12 months of the date of this Note, you will have to pay Lender a
prepayment penalty of $100.

Other Terms: See your contract terms on all pages of this Note for any additional information about nonpayment, default, and
required repayment in full before the scheduled date, prepayment refunds and penalties and further information about security
interests,

 

 

 

1000060 Page 1 of 5 2009 125615 208 09-11-2013
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 14 of 18

REFERENCE #: 769972745336990
IF YOU DO NOT MEET YOUR OBLIGATIONS UNDER THIS NOTE, YOU MAY LOSE THE VEHICLE YOU PURCHASED WITH THIS
LOAN, OR WHICH SERVES AS COLLATERAL FOR THIS LOAN.

 

USE OF AGENT: Your financing may be obtained through clerical assistance of a State Farm® insurance agent or staff member; if so
(1) no compensation of any kind is to be paid between the seller of your vehicle and the State Farm agent or staff member: and (2) no
referral relationship or arrangement is to exist between the State Farm agent or staff member and the seller of your vehicle relating to
the purchase of your vehicle or your loan unless this transaction is a “Purchase Money Loan” under 16 C.F.R. Section 433.1(d)
authorized by Lender. Unless otherwise authorized by Lender, you are to receive the credit application, this Note, and other
documentation for this loan directly from Lender or a State Farm agent or staff member and not from the seller of the vehicle and those
documents are to be completed and executed directly with Lender or in the presence of the State Farm agent or staff member. If your
loan is being obtained through the assistance of a third party ("Agent"), you understand that the Agent is not an employee of Lender
and the Agent is not authorized to make representations or bind Lender.

IF THE FOREGOING DISCLOSURE IS NOT AN ACCURATE STATEMENT OF THE WAY YOUR LOAN TRANSACTION HAS BEEN
HANDLED OR IF YOU DO NOT UNDERSTAND ANY OF THE DISCLOSURE INCLUDING WHAT CONSTITUTES A “PURCHASE
MONEY LOAN,” DO NOT EXECUTE ANY FURTHER DOCUMENTATION AND CONTACT STATE FARM BANK AT ONCE AT
1-877-734-2265.

By executing this Note you acknowledge that you have received this disclosure, that you have read this disclosure, that you
understand this disclosure, and that your loan transaction has been handled in accordance with the conditions stated above.

The following Notice applies only if the transaction is a "Purchase Money Loan" under 16 C.F.R, Section

433.1(d)
NOTICE

ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED
WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER.

ADDITIONAL TERMS AND PROVISIONS

PAYMENTS: All payments must be made in United States currency via check, money order, or electronic payment. Borrower may
make a prepayment of principal in full or in part at any time before maturity. If Borrower prepays this Note in full, then Borrower may be
required to pay Lender a prepayment penalty as disclosed above in the Truth in Lending Disclosures. Prepayments of principal and
overpayments will be applied first to any outstanding late fees, then to principal of the next payment installment and will reduce or
satisfy the next payment due. If Borrower prefers prepayment of principal to be applied to the last installment(s) and not excuse or defer
any scheduled payments until this Note is paid in full, payment must be mailed along with instruction, to the address provided under
Promise to Pay on page 1 of this Note. Interest will accrue on the unpaid principal balance regardless of whether payments are applied
to the next payment due or to the last installment(s).

SECURITY INTEREST: To secure payment of this Note and all renewals and extensions hereof, Borrower grants and pledges to
Lender a security interest in the vehicle described above, and all attachments and all accessions thereto and all proceeds thereof
("Collateral").

PERFECTION OF SECURITY INTEREST: Borrower is responsible for obtaining clear title to the Collateral, including removing or
paying off any lien(s) on the Collateral and allowing Lender to place a first lien on the Collateral. To the extent allowed by applicable
law, Lender is hereby appointed as Borrower's attorney-in-fact to do at Lender's option and at Borrower's expense all things necessary
or desirable to perfect, keep perfected and maintain Lender's security interest in the Collateral, to protect such Collateral and to execute
any document or instrument to perfect, keep perfected and protect such security interest of the Lender in the Collateral. IN NO EVENT
WILL LENDER BE LIABLE TO BORROWER FOR FAILURE TO OBTAIN CLEAR TITLE TO THE COLLATERAL, INCLUDING
REMOVING OR PAYING OFF ANY LIEN(S) ON THE COLLATERAL.

COLLATERAL: Borrower covenants, represents and agrees with Lender as follows: (a) that Borrower is the owner of the Collateral free
from any lien, security interest, encumbrances or claim and will defend the Collateral against the claims and demands of all persons;
and (b) that Borrower will not sell, lease or encumber the Collateral or grant any subsequent security interest therein nor part with
possession thereof, and (c) that if Collateral is in the possession of Borrower, that Borrower will not remove the Collateral from the
United States without the prior written consent of Lender; and (d) that Borrower will not use or permit the Collateral to be used in
violation of any law, ordinance or policy of insurance covering said Collateral: and (e) that Borrower will maintain the Collateral in good
condition and repair and shall pay taxes and assessments levied on the Collateral: and (f) that the Collateral will not be used as a
residence. Borrower will promptly advise Lender of any change of address or change in location of the Collateral.

 

1000060 Page 2 of 5 2009 125515 208 09-11-2013
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 15 of 18

REFERENCE #: 769972745336990

 

USE OF PROCEEDS: The proceeds of this Note will be used to acquire the Collateral or to refinance prior indebtedness used to
acquire the Collateral and Lender may disburse such proceeds to the seller of the Collateral or to such other lender.

PAYMENT OBLIGATIONS: Loss, theft, damage to, destruction and seizure of the Collateral shall not relieve Borrower from the
payment and performance of any obligation hereunder or the indebtedness secured hereby.

INSURANCE: Borrower shall procure and maintain insurance on the Collateral for the full term of this Note against the risks of fire,
theft, collision and such other risks as Lender may require in such amounts and conditions and with such insurers as are satisfactory to
Lender, and Borrower shall deliver to Lender within ten (10) days from the date of the Note, a fully paid policy or policies of insurance
containing a Lender's Loss Payable Clause (stating that the proceeds are payable to the Lender) in favor of Lender providing for ten
(10) days prior written notice of cancellation. If Borrower shall fail, for any reason, to insure the Collateral as required by this Note, or if
Borrower's insurance shall be canceled, Lender at its option, may procure such insurance as shall be deemed necessary by Lender
and advance the premium therefore on behalf of Borrower. Borrower promises to pay such premiums to Lender, with interest thereon at
the Annual Percentage Rate shown above, as additional indebtedness due hereunder and secured hereby, or Lender may, at its option,
declare all obligations secured hereby to be immediately due and payable. Borrower assigns to Lender any unearned or returned
premiums. To the extent allowed by applicable law, Lender is appointed Borrower's attorney-in-fact to endorse any check or draft
payable to Borrower in order to collect such unearned premiums or any benefits of such insurance. All sums received by Lender as
payment of insurance losses or for return of premiums under said policies of insurance shall, at the option of Lender, be applied to the
unpaid principal balance or to currently maturing installments on this loan.

PAYOFF PROTECTOR™: AMOUNT WE WILL WAIVE: If the conditions of this provision are satisfied, we will waive the difference
between your unpaid principal balance under this Note as of the date of the total loss ("Total Loss") and the entire insurance settlement
less: (1) any past due or extended payment amounts (unless expressly agreed to in writing by the Lender), as of the date of the Total
Loss; (2) any interest, fees, or charges incurred or assessed prior to or after the date of the Total Loss through the date of settlement;
(3) any refundable portion of any credit insurance premium; and (4) any amount Borrower could otherwise have collected from any
insurer through reasonable diligence. CONDITIONS: We will waive the amount set forth above, provided the following stipulations are
met: (1) this provision and this Note are in effect; (2) the Collateral is determined to be a Total Loss by the primarily responsible insurer,
(3) the insurance coverage on the Collateral required under this Note has been maintained, is currently in force, and the full amount of
any insurance proceeds is paid to us; (4) Borrower has complied with all other terms and conditions of the Note (including making
required payments as they become due while awaiting a settlement from the insurance company); (5) Borrower has paid us any
deductions the insurance company may make when it honors the Borrower's claim (excluding the deductible amount); (6) no other
coverage is available under any guaranteed asset protection coverage or credit insurance provided to Borrower under any insurance
policy: (7) Borrower notifies us within sixty (60) days of the date following the Total Loss and provides us with a copy of the settlement,
declarations page of the policy, any accident or police report and any other documentation we request; and (8) Borrower takes
necessary steps to recover the Collateral and prevent or reduce any further loss to the Collateral; Borrower agrees to file a claim under
any policy which may provide coverage upon our request. EXCLUSIONS: This provision will not apply if Borrower is 30 days or more
past due as of the date of the Total Loss (notwithstanding anything to the contrary contained in this provision) or the Total Loss is (1)
due to Borrower's surrender; or (2) due to acts of terrorism; or (3) excluded from coverage by the insurance coverage on the Collateral:
or (4) in the event multiple pieces of Collateral appear on the Note, the amount waived for any one piece of Collateral shall be an
amount of the outstanding principal balance equal to the proportionate value of the Collateral, determined by the Lender, as of the Note
date and the original principal balance of the loan. TERM: This provision commences on the date this Note becomes effective and
terminates on the date this Note is terminated. In no event will the amount waived or benefit to the Borrower exceed the outstanding
loan balance. This is NOT an insurance policy.

RETURNED INSTRUMENT CHARGE: Borrower agrees to pay a charge of $25 for each check or instrument submitted as payment on
this loan which is later returned unpaid.

EVENTS OF DEFAULT AND ACCELERATION: If Borrower shall default in the payment, when due, of any installment of this Note or
in the payments or performance of any other obligation hereunder or indebtedness due to Lender, or in case of loss, substantial
damage to, destruction, sale, encumbrance, concealment, removal, attachment or levy upon the Collateral: or if any proceeding shall be
instituted by or against Borrower (or Borrower's business) under any bankruptcy, insolvency or similar statute; or Borrower shall make
an assignment for the benefit of creditors, or Lender shall deem itself insecure; or upon the death or incompetency of any Borrower,
endorser or co-signer; or if Borrower makes any representation, warranty, statement or signature to Lender that is false or misleading;
then upon the happening of any of the foregoing events of default, Lender at its option may declare the unpaid balance of this Note
including accrued interest and all other indebtedness and obligations of Borrower to Lender immediately due and payable, without
notice or demand. Borrower agrees to pay all of Lender's reasonable costs and expenses in enforcing this Note or in realizing upon the
Collateral, including court costs and reasonable attorneys’ fees, to the extent permitted by applicable law (including bankruptcy or
insolvency proceedings) in addition to an administrative fee of $150.00 assessed by Lender.

 

1000060 Page 3 of 5 2009 125515 208 09-11-2013
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 16 of 18

REFERENCE #: 769972745336990

 

REMEDIES OF LENDER: Upon the occurrence of any event of default, the Lender shall have all of the rights and remedies of a
secured party as provided by Article 9 of the Uniform Commercial Code, including, but not limited to, the right of Lender to take
immediate possession of the Collateral and anything located therein, with or without judicial process, and for such purpose, to enter on
the premises where such Collateral may be located. In the event of default, Borrower agrees to make the Collateral available to Lender
at a place acceptable to Lender which is convenient to Borrower. In the event the Collateral is repossessed, Borrower will be assessed
an administrative fee of $150.00 in addition to any repossession and storage charges. In the event of resale of the Collateral after
repossession, Borrower expressly agrees that the requirements of reasonable notice shall be met if notice is delivered or mailed to
Borrower at the address of Borrower shown herein prior to the sale or other disposition of the Collateral as provided by applicable law.
Disposition of the Collateral may be made in any commercially reasonable manner. The net proceeds realized upon any sale or other
disposition of the Collateral, after deducting expenses of the sale or other disposition, repossession or storage incurred by Lender, shall
be applied to the payment of this Note and all other indebtedness or obligations of Borrower to Lender, in such manner as Lender shall
elect. Lender shall account to Borrower for any surplus thereafter realized on such disposition, Borrower shall remain liable for any and
all unpaid amounts remaining or any other deficiency, which Borrower agrees to pay immediately. All rights and remedies of Lender,
whether provided for herein or conferred by law, are cumulative.

ADDITIONAL REMEDIES: Demand, presentment for payment, notice of dishonor, and notice of intent to accelerate are hereby waived
by Borrower and all cosigners and endorsers hereon. Lender is authorized to appropriate and apply toward payment of this Note any
other property belonging to Borrower in the possession of Lender, as well as any indebtedness of Lender to Borrower, and Lender is
hereby given a first and prior lien upon such other property. All cosigners and endorsers consent that the time of payment may be
extended or renewal notes taken by the holder hereof without notice and that such extension or renewal shall not discharge their liability
hereon.

PROCESSING OF PAYMENTS: Lender's business days for processing payments are Monday through Friday, excluding Lender's
holidays. Payments received on a non-business day will be processed on the next business day, and Finance Charges (interest)
continue to accrue on the unpaid balance of the Note. The payment due date will not be extended if it falls on a non-business day, and
in such event Borrower should make the payment to Lender in advance of the due date.

PHONE NOTIFICATION: Borrowers agree that State Farm Bank may contact Borrowers at the land line/cell phone numbers that have
been provided on the application, or any phone numbers that Borrowers may provide in the future, either directly or through the use of
an automated dialer.

WAIVER AND SEVERABILITY: No delay or omission by Lender in exercising any right or remedy shall operate as a waiver of such
right or remedy or any other right or remedy. A waiver on any one occasion shall not act as a waiver for any other occasion. Lender
may accept late or partial payments or payments marked "in full" or with similar language, without waiving any rights or remedies. If any
provision of this Note is held invalid, such invalidity shall not affect the validity and enforceability of the remaining provisions of this
Note.

SUCCESSORS AND ASSIGNS: All rights of Lender shall also benefit the successors and assigns of Lender, and all obligations of
Borrower shall be binding upon Borrower's heirs, beneficiaries, personal representatives, successors and assigns. Borrower may not
assign its rights and obligations under this Note, unless the Lender agrees in writing to such assignment. If there is more than one
Borrower, their obligations hereunder shall be joint and several. Any changes to this Note must be in writing and signed by Lender.

PRIVACY: Lender does not share non-public personal information about you except as stated in the State Farm Privacy Policy which
has been provided to you. We may report information about your account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected in your credit report.

GOVERNING LAW: This Note is governed by federal law and, to the extent not preempted thereby, by the law of the State of Illinois.
The acceptance of the Note is expressly conditioned upon Lender's approval and all proceeds will be disbursed by Lender at its
principal office in Illinois. Regardless of where you live, your credit application will be forwarded to Lender in Illinois and Lender will
process your application and make all lending decisions at its offices in Illinois. This Note is entered into in Illinois upon Lender's
acceptance. All terms and conditions in this Note (including applicable fees) are material to the determination of the interest rate.

7000060 Page 4 of 5 2009 125515 208 09-11-2013
Case 19-19359-RAM Doci18 Filed 08/23/19 Page 17 of 18

REFERENCE #: 769972745336990

 

Oral agreements or commitments to loan money, extend credit or to forbear from enforcing repayment of a debt
including promises to extend or renew such debt are not enforceable. To protect you (Borrower(s)) and us
(Creditors) from misunderstanding or disappointment, any agreements we reach covering such matters are
contained in this writing, which is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

NOTICE TO BORROWER: (A) DO NOT SIGN THIS BEFORE YOU READ THE WRITING ON EACH PAGE, EVEN IF
OTHERWISE ADVISED. (B) DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES. (C) YOU ARE ENTITLED
TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN. (D) YOU HAVE THE RIGHT AT ANY TIME TO PAY IN
ADVANCE THE UNPAID BALANCE DUE UNDER THIS NOTE.

ACKNOWLEDGEMENT: Borrower agrees to the terms of this Promissory Note and Security Agreement including the
additional terms set forth on the preceding pages. Borrower acknowledges receipt of a completed copy of this Note and the
credit insurance disclosure statement (if applicable) prior to consummation of the loan.

CAUTION - IT IS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU SIGN IT.

BORROWER(S) SIGNATURES

 

 

 

Elsa Russo

 

 

 

 

X x
X X
MEMBER

FDIC J

1000060 Page 5 of 5 2009 125515 208 09-11-2013

 
EL'T’ Printout Case 19-19359-RAM Doc18 Filed 08/23/19 Page 18 of 18

 

Page 1 of 1

Collateral Management Services

9750 Goethe Road | Sacramento, CA 95827

State Farm Bank

Lien and Title Information

Account Information

www.dealertrack.com

 

 

 

Account Number Financed Date 7/30/2015
Loan Number Perfected Date 11/11/2015
Branch 00712 Payoff Date
Borrower 1 ELSA RUSSO Dealer ID
Borrower 2 Dealer
Borrower Address Dealer Address
Lienholder
ELT Lien ID 0228003207
Lienholder State Farm Bank
Lienholder Address PO Box 5961
Madison, WI 537050961
Lien Release Date
Vehicle and Titling Information
VIN KL7CJLSB2FB145769 Issuance Date 11/6/2015
Title Number 0119476477 Received Date 11/11/2015
Title State FL ELT/Paper ELECTRONIC
Year 2015 Odometer Reading
Make CHEV Branding
Model
Owner 1 ELSA B RUSSO
Owner 2 JUAN CARLOS CASOLA

Owner Address

27355 SW 142ND AVE
HOMESTEAD, FL 33032

 

Printed: Thursday, July 18, 2019 2:26:27 PM PST

 

https://title.fdielt.com/MV C/CollateralPrint/CollateralPrint?view=CollateralPrint&accoun... 07/18/2019
